DETAILED ACTION
Claims 1-4, 7, 9-17, 19, and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2015901126, filed on 03/28/2015.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 9-17, 19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-13, 15-17, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 93/06311 (i.e. Falkenhagen) in view of US Publication 2015/0176337 A1 (i.e. Ditillo et al.).

In regards to claim 1, Falkenhagen discloses: A hollow boring auger for use in boring a hollow trench about a pole (at least 9 as disclosed in at least abstract and figures 1-2), the hollow boring auger including:
	a first mounting part (comprising at least 15, 33, 40) and a second mounting part (comprising at least 16, 33, 40), connected one to the other and movable (at least figure 4) and a closed state (at least figure 3) enabling the first and second mounting parts to be closed around the pole, encircling the pole, wherein the first mounting part and the second mounting part form an upper portion of the hollow boring auger (as shown in at least figures 3-5 where the first and second mounting parts 15, 16 encircle the pole when in it closed position); 
a first auger part (at least 12/13 of at least 15) and a second auger part (at least 12/13 of at least 16), attachable to the first mounting part and second mounting part and forming in the closed state an auger encircling the pole and projecting downwardly from the first and second mounting parts, wherein the first auger part and the second auger part form a lower portion of the hollow boring auger (as shown in at least figures 3-5);
a first semi-circular attachment plate (at least 40, 43 of at least 15) attachable between the corresponding first mounting part and the first auger part and a second semi-circular attachment plate (at least 40, 43 of at least 16) attachable between the corresponding second mounting part and the second auger part, and once attached the opening (at least figure 4) and closing (at least figure 3) of the first mounting part and the first auger part, and the second mounting part and the second auger part, is together, so as to create jaws which can be closed about a base of the pole (as shown in light of the transitioning between at least figures 3-4 about the pole at least 9);
a rotation apparatus (comprising of at least element 31, 32, 36, 42) configured to rotate the auger about the pole to bore a hole, wherein the rotation apparatus is housed in the first and second mounting parts (at least abstract, page 5, line 19- page 6, line 7, and figures 3-5 introduces each motor 31 is supported on a mounting arm 33 pivotally mounted at one end on a vertical axle 35 fixed to the respective jaw 15/16 and spring biased at its other end for urging the drive sprocket 36 into driving contact with the chain 32): and 
a cylindrical collar (at least of 12/13) projecting upwardly from the first and second mounting parts and configured to encircle the pole in the closed state (as shown in at least figures 1-2 and 5);
wherein the upper portion of the hollow boring auger and the lower portion of the hollow boring auger are removably attached to one another via the first semi-circular attachment plate and the second semi-circular attachment plate (Examiner notes that since the hollow boring auger apparatus was adjoined via a plurality of parts, it would be inherent for the parts to have the capability of being removed/disassembled from one another).
However, Falkenhagen appears to be silent in regards to: wherein the upper portion of the boring auger and the lower portion of the boring auger are removably attached to one another by fixings via the first semi-circular attachment plate and the second semi-circular attachment plate.
Nonetheless, Ditillo discloses: wherein the upper portion of the boring auger (comprising at least 11, 11’) and the lower portion of the boring auger (at least 6, 60) are removably attached to one another by fixings via the first semi-circular attachment plate and the second semi-circular attachment plate (at least paragraphs [0073, 0078, 0082, 0084] and figures 2, 6, & 10 introduces incorporating locking bolts, at least 18, to the first and semi-circular attachment plates of 11, 11’; at least figure 2B introduces for the upper and lower portion of the boring auger to be decoupled from one another when there is no locking mechanism in place).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen to include the teachings of Ditillo, by modifying the semi-circular attachment plates of the hollow auger apparatus taught by Falkenhagen to include for the upper portion of the boring auger and the lower portion of the boring auger to be removably attached to one another by fixings via the first semi-circular attachment plate and the second semi-circular attachment plate taught by Ditillo to allow for removing debris from a helical tool used for drilling ground (at least paragraph [0001]).

In regards to claim 2, Falkenhagen further discloses: each of the first mounting part (comprising at least 15, 33, 40) and the second mounting part (comprising at least 16, 33, 40) include a semi-circular part (as shown in at least figure 4) such that the first mounting part and second mounting part in a closed state form a circular aperture to closely surround a circular perimeter of the pole (at least 9; as shown in at least figure 3).

In regards to claim 3, Falkenhagen further discloses: wherein the first mounting part (comprising at least 15, 33, 40) and the second mounting part (comprising at least 16, 33, 40) are hinged (via at least element 17) together to form jaws (as shown in at least figure 3).

In regards to claim 7, Falkenhagen further discloses: wherein once attached together moving between the open and closed state of the first mounting part (comprising at least 15, 33, 40) and second mounting part (comprising at least 16, 33, 40) will also open and close the first auger part (at least 40, 42, 43 of at least 15) and the second auger part (at least 40, 42, 43 of at least 16) together (as shown in at least figures 3-4).

In regards to claim 9, Falkenhagen further discloses: wherein the rotation apparatus (comprising of at least element 31, 32, 36, 42) includes composite bearing arrangements (of at least 32, 42; see at least page 5, line 32- page 6, line 7) adapted to enable rotation of the first auger part (at least 40, 42, 43 of at least 15) and the second auger parts (at least 40, 42, 43 of at least 16) together (as shown in at least figures 3-4).

In regards to claim 10, Falkenhagen further discloses: wherein a composite bearing arrangement (of at least 32, 42; see at least page 5, line 32- page 6, line 7) is included between the first mounting part (comprising at least 15, 33, 40) and the first auger part (at least 40, 42, 43 of at least 15), the composite bearing arrangement including a pair of sprockets (at least 36; as shown in at least figures 4 & 6) within a chain (at least 32) arranged so that rotation of at least one of the sprockets translates to rotation of the chain, which in turn is translated to rotation of the first auger part by a cooperating portion on the first auger part (see at least page 5, lines 19-31 and claims 8 & 9).

In regards to claim 11, Falkenhagen further discloses: wherein the cooperating portion is a toothed portion (as shown in at least figure 6) on the first auger part (at least 40, 42, 43 of at least 15) that is caused to rotate due to cooperation with a proximal section of chain (at least 32), when it is also rotating and there is a second sprocket (at least 36), and the at least one of the sprockets and the second sprocket and second sprocket define an outer perimeter of an opening for the pole (as shown in at least figures 4 & 6).

In regards to claim 12, Falkenhagen further discloses: wherein a composite bearing arrangement (of at least 32, 42; see at least page 5, line 32- page 6, line 7) is included between the second mounting part (comprising at least 16, 33, 40) and the second auger part (at least 40, 42, 43 of at least 16), the composite bearing arrangement including a pair of sprockets (at least 36) within a chain (at least 32) arranged so that rotation of at least one of the sprockets translates to rotation of the chain (see at least page 5, line 32- page 6, line 7), which in turn is translated to rotation of the second auger part by a cooperating portion on the second auger part (at least 40, 42, 43 of at least 16) and the cooperating portion is a toothed portion (as shown in at least figure 6) on the second auger part (at least 40, 42, 43 of at least 16) that is caused to rotate due to cooperation with a proximal section of chain (at least 32), when it is also rotating (see at least page 4, line 13- page 6, line 34).

In regards to claim 13, Falkenhagen further discloses: wherein the rotation apparatus (as shown in at least figures 5-6) includes one or more hydraulic motors (at least 31; see at least page 6, lines 8-26), and as the hydraulic motors (at least 31) are (at least 36) rotate so as to rotate chains (at least 32) between a pair of sprockets associated with that chain (as shown in at least figure 6), causing the associated coordinating part of the auger part to rotate together with the other auger part to bore a hollow trench (see at least page 4, line 13- page 6, line 34).

In regards to claim 15, Falkenhagen further discloses: wherein a trench is dug around a base of the pole by the auger so that there is minimum effort and disturbance to the surrounding ground (as shown in at least figures 1-2 and disclose in at least page 4, line 13- page 6, line 34).


In regards to claim 16, Falkenhagen discloses: wherein the first mounting part (comprising at least 15, 33, 40) and the second mounting part (comprising at least 16, 33, 40).
However, Falkenhagen in view of Ditillo appear to be silent in regards to: are used with more than one size of first and second auger parts for digging holes of different diameters.
Nonetheless, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was 

In regards to claim 17, Falkenhagen discloses plates (as shown in at least figure 4) are attached to the mounting plates and/or auger parts (as disclosed in claim 1 above).
However, Falkenhagen in view of Ditillo appear to be silent in regards to: wherein companion plates are attached to the mounting parts and/or auger parts.
Nonetheless, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen in view of Ditillo to include for multiple companion plates to be incorporated in the auger apparatus comprising of auger parts to allow for having back up elements in case the original elements malfunctions during the operation, breaks, or wears out.  

In regards to claim 19, Falkenhagen discloses: A method of using a hollow boring auger (see at least page 1, lines 5-27), the hollow boring auger including a first mounting part (comprising at least 15, 33, 40) and a second mounting part (comprising at least 16, 33, 40) connected one to the other and movable between an (at least figure 4) and a closed state (at least figure 3) enabling the first and second mounting parts to be closed around a pole, encircling the pole, wherein the first mounting part and the second mounting part form an upper portion of the hollow boring auger (as shown in at least figures 3-5 where the first and second mounting parts 15, 16 encircle the pole when in it closed position), the first and second mounting parts attached correspondingly to a first auger part (at least 40, 42, 43 of at least 15) and a second auger part (at least 40, 42, 43 of at least 16) forming in the closed state an auger circling the pole (as shown in at least figures 3-5 where the first and second mounting parts 15, 16 encircle the pole when in it closed position) and projecting downwardly from the first and second mounting parts, wherein the first auger part and the second auger part form a lower portion of the hollow boring auger (as shown in at least figures 3-5), and a first semi-circular attachment plate (at least 40, 43 of at least 15) attachable between the corresponding first mounting part and the first auger part and a second semi-circular attachment plate (at least 40, 43 of at least 16) attachable between the corresponding second mounting part and the second auger part, and once attached the opening (at least figure 4) and closing (at least figure 3) of the first mounting part and the first auger part, and the second mounting part and the second auger part is together, so as to create jaws which can be closed about a base of the pole (as shown in light of the transitioning between at least figures 3-4 about the pole at least 9), wherein the upper portion of the hollow boring auger and the lower portion of the hollow boring auger are removably attached to one another via the first semi-circular attachment plate and the second semi-circular attachment plate (Examiner notes that since the hollow boring auger apparatus was adjoined via a plurality of parts, it would be inherent for the parts to have the capability of being removed/disassembled from one another), the method including the following steps: 
	a) positioning the attached first mounting part and first auger part and second mounting part and second auger part close to the base of the pole (as shown in at least figures 3-4); 
	b) closing the jaws created by the first mounting part, first auger part, and the attached second mounting part and second auger part, about the base of the pole (as shown in the transitioning from at least figure 4 to figure 3); and 
	c) operating a rotation apparatus (comprising of at least element 31, 32, 36, 42) whereby the first and second auger parts rotate to create a hollow trench, about the base of the pole (at least abstract and page 4, line 13- page 6, line 34 introduces Excavation apparatus (10) is provided which may be assembled about a pole for excavating about the base of the pole), wherein the rotation apparatus is housed in the first and second mounting parts (at least abstract, page 5, line 19- page 6, line 7, and figures 3-5 introduces each motor 31 is supported on a mounting arm 33 pivotally mounted at one end on a vertical axle 35 fixed to the respective jaw 15/16 and spring biased at its other end for urging the drive sprocket 36 into driving contact with the chain 32), and wherein a cylindrical collar (at least of 12/13) of the hollow boring auger projects upwardly from the first and second mounting parts and is configured to encircle the pole in the closed state (as shown in at least figures 1-2 and 5).
 and the lower portion of the boring auger are removably attached to one another by fixings via the first semi-circular attachment plate and the second semi-circular attachment plate.
Nonetheless, Ditillo discloses: wherein the upper portion of the boring auger (comprising at least 11, 11’) and the lower portion of the boring auger (at least 6, 60) are removably attached to one another by fixings via the first semi-circular attachment plate and the second semi-circular attachment plate (at least paragraphs [0073, 0078, 0082, 0084] and figures 2, 6, & 10 introduces incorporating locking bolts, at least 18, to the first and semi-circular attachment plates of 11, 11’; at least figure 2B introduces for the upper and lower portion of the boring auger to be decoupled from one another when there is no locking mechanism in place).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen to include the teachings of Ditillo, by modifying the semi-circular attachment plates of the hollow auger apparatus taught by Falkenhagen to include for the upper portion of the boring auger and the lower portion of the boring auger to be removably attached to one another by fixings via the first semi-circular attachment plate and the second semi-circular attachment plate taught by Ditillo to allow for removing debris from a helical tool used for drilling ground (at least paragraph [0001]).

In regards to claim 21, Falkenhagen discloses the collar (at least of 12/13) along a length of the pole (at least 9), in use (as shown in at least figures 1-2).
	However, Falkenhagen in view of Ditillo appear to be silent in regards to: wherein the collar extends at least 250 millimeters along a length of the pole, in use.
	Nonetheless, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen in view of Ditillo to include for the collar to at least 250 millimeters along a length of the pole to allow for excavating holes within the ground.

In regards to claim 22, Ditillo further discloses: wherein the fixings are nut and bolt arrangements (at least paragraphs [0073, 0078, 0082, 0084] and figures 2, 6, & 10 introduces incorporating locking bolts, at least 18, to the first and semi-circular attachment plates of 11, 11’).

In regards to claim 23, Ditillo further discloses: wherein the fixings are nut and bolt arrangements (at least paragraphs [0073, 0078, 0082, 0084] and figures 2, 6, & 10 introduces incorporating locking bolts, at least 18, to the first and semi-circular attachment plates of 11, 11’).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 93/06311 (i.e. Falkenhagen) in view of US Publication 2015/0176337 A1 (i.e. Ditillo et al.) with the teachings of US Publication 2013/0327159 A1 (i.e. Russel et al.).

In regards to claim 4, Falkenhagen discloses: wherein the first mounting part and the second mounting part are attached to a hydraulics system (comprising of at least element 21, as shown in at least figure 1).
However, Falkenhagen in view of Ditillo appear to be silent in regards to: an attached vehicle and the opening and closing of the first mounting part and the second mounting part is controlled from a cabin of the attached vehicle.
Nonetheless, Russel discloses: an attached vehicle and the opening and closing of the first mounting part and the second mounting part is controlled from a cabin of the attached vehicle (at least figures 1-3 and paragraph [0025]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen in view of Ditillo to include the teachings of Russel, by modifying elements of the auger apparatus taught by Falkenhagen in view of Ditillo to include for it to be controlled from the cabin of the attached vehicle as taught by Russel to allow for easy movement and control of the entire apparatus to further allow for digging multiple holes in various places.

In regards to claim 14, Falkenhagen discloses: wherein the mounting parts form a frame (as shown in at least figures 3-4); and the auger parts rotate within the frame, in use (see at least page 4, line 13- page 6, line 34).
However, Falkenhagen in view of Ditillo appear to be silent in regards to: for attachment of a drive mechanism of a vehicle.
Nonetheless, Russel discloses: for attachment of a drive mechanism of a vehicle (at least figures 1-3 and paragraph [0025]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen in view of Ditillo to include the teachings of Russel, by modifying elements of the auger apparatus taught by Falkenhagen in view of Ditillo to include for it to be attached to a vehicle as taught by Russel to allow for easy movement and control of the entire apparatus to further allow for digging multiple holes in various places.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676